DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
This communication is in response to the Application filed on 5/29/2020.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The cited art of record to Yang et al., teaches effectiveness of distillation attach and countermeasure on NN watermarking. Figure 2 illustrates the ingrain mechanism, which is an indirect way of embedding watermarks in a neural network as opposed to directly overfitting the model on the watermarks. The main idea behind ingrain is to force the model to carry the watermark information on its predictions on in-distribution data (i.e., data sampled from the training data distribution px ). Thus, when the model is attacked (i.e., distilled by using a refining dataset D′ drawn from px ), the watermark knowledge is also transferred along with the model’s core knowledge on classifying D′. The cited art of record US 2021/0256978 discloses secure audio watermarking and audio authenticity verification. An audio watermark detector may include a neural network trained to detect a particular audio watermark and embedding technique, which may indicate source software used in a workflow that generated an audio file under test. For example, the watermark may indicate an audio file was generated using voice manipulation software, so detecting the watermark can indicate manipulated audio such as deepfake audio and other attacked audio signals. The audio watermark detector may be trained as part of a generative adversarial network in order to make the underlying audio watermark more robust to neural network-based attacks. Generally, the audio watermark detector may evaluate time domain samples from chunks of an audio clip under test to detect the presence of the audio watermark and generate a classification for the audio clip.
However, the cited art of record fails to teach, disclose or suggest limitations/features recited in claim 1 stating “a method for determining an attack on a neural network, the method comprising: receiving, a data sample at a first classifier neural network and at a watermark classifier neural network, wherein the first classifier neural network is trained using a first dataset and a watermark dataset; determining, using the first classifier neural network and the data sample, a classification label for the data sample; determining, using the watermark classifier neural network and the data sample, a classification label for the watermark; and determining that the data sample is an adversarial data sample associated with the attack on the neural network based on the classification label for the data sample and the classification label for the watermark”; and corresponding features/limitations in claims 12 and 20. Dependent claims are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2020/0134461 – discloses computing system that may prevent an adversary from learning its AI behavior, by enabling computing system to self-reconfigure its learning approach (e.g., using different hyperparameters in the loss function to arrive at a new set of DNN parameters, with different bit-precision and range of values). From a cyber-security perspective, such a learning approach may be resilient to adversarial targeting. An adversary may attempt to cause the AI system to classify some set of input incorrectly by manipulating the training data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D. GORADIA whose telephone number is (571)272-8958. The examiner can normally be reached Monday-Thursday 8AM-6PM, Friday 8AM-12PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHEFALI D. GORADIA
Primary Examiner
Art Unit 2669



/SHEFALI D GORADIA/Primary Examiner, Art Unit 2669